Citation Nr: 0803593	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.  This matter is on appeal from the No. Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

As a procedural matter, the RO initially denied defective 
hearing for treatment purposes only in May 1970.  In January 
1985, the veteran filed a claim for hearing loss, which was 
denied on the basis that no new and material evidence had 
been submitted.  He did not appeal and that decision became 
final.  

In January 2005, the veteran filed the current claim.  While 
he was initially given notice based on a new and material 
evidence claim, the RO subsequently adjudicated the claim on 
the merits.  The Board agrees.

Specifically, because no claim was filed in 1970, the denial 
for medical treatment and hospitalization was, in fact, not 
an adjudication for compensation purposes.  Next, while the 
1985 claim was adjudication on the incorrect procedural 
grounds, the Board finds that there is no prejudice to the 
veteran in consideration of the current claim because the 
claim was considered on the merits, including all the 
evidence of record.  

Further, the RO provided the veteran with the proper duty to 
assist and duty to notify correspondence under the Veterans 
Claims Assistance Act (VCAA).  Moreover, the Board held a 
hearing on the claim in December 2007 and the veteran offered 
sworn testimony on the merits of the claim.  Therefore, the 
Board finds that the claim is on the proper procedural 
footing to be adjudicated on the merits.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to have been present 
in service or for many years thereafter.

2.  Hearing loss is not the result of any incident or 
incidents of the veteran's period of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may a sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the hearing before the Board, the veteran testified that 
he was exposed to loud noises during his service with an 
artillery unit.  He reflected that his unit towed 155 mm 
Howitzers during his service in Vietnam.  He indicated that 
he was told that his hearing would get worse and stressed 
that he filed a claim in 1969 but was denied on the basis 
that no hearing loss was shown.  He acknowledged that he 
started working for the railroad in 1978; however stressed 
that he was told he had hearing problems in service before he 
worked on the railroad and maintained that his 1969 claim was 
evidence of hearing loss at that time.    

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that the veteran's hearing loss 
meets the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 (2007).  On the 
authorized audiological evaluation in August 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
90
95
LEFT
15
15
90
105
105

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 54 percent in the left ear.  
The clinical assessment was moderate to profound hearing loss 
in the right ear, and severe to profound hearing loss in the 
left.

Nonetheless, having carefully considered the evidence 
pertaining to this claim, the Board has concluded that 
service connection is not warranted for bilateral hearing 
loss disability.  In this regard, the Board notes that there 
is no competent evidence of hearing loss disability until 
many years after service.  

Service medical records show no treatment for, complaints of, 
or a diagnosis related to hearing loss.  The veteran's July 
1969 separation examination included audiological evaluation 
indicating pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
NA
0
LEFT
0
10
15
NA
5

This evidence does not reflect hearing loss for VA purposes 
and the clinical assessment of his ears was normal.  

While there has been some question as to whether the 
veteran's service records were lost in the 1973 fire at the 
National Personnel Records Center, it appears to the Board 
that a full compliment of records are associated with the 
claims file, including induction and separation physicals, as 
well as medical records dated in late 1967, throughout 1968 
and in early 1969.  Therefore, the evidence does not show 
hearing loss during active duty.

It appears that the veteran underwent an audiogram in August 
1969, shortly after service separation.  The report is not 
associated with the claims file but in the decision rendered 
by the RO for medical treatment and hospitalization purposes 
only, the RO noted that the audiogram did not indicate any 
findings of defective hearing.  The summary of 
hospitalization from VA reflected that the veteran had 
undergone an audiogram but had not followed-up with the 
physician.  

While the veteran strongly asserts that the fact that he 
sought treatment for hearing loss shortly after service is 
sufficient to establish that he had hearing loss at that 
time.  However, even if he experience subjective complaints 
of diminished hearing at that time, the evidence does not 
support a finding of hearing loss for VA purposes at that 
time.  The veteran is competent to report diminished hearing 
but not to establish a diagnosis of hearing loss.

Next, evidence has not been presented showing the onset of 
symptoms consistent with hearing loss since service.  
Significantly, in 1985, when the issue of hearing loss was 
again raised, the veteran related that he had been treated at 
an unnamed VA Medical Center for the problem between 1981 to 
1983.  This dates the complaints to 1981 at the earliest, 
more than 10 years after discharge from active duty.

Moreover, evidence suggests that the veteran filed a lawsuit 
against a railroad company in the mid- to late-1980s on the 
basis of hearing loss.  A January 1988 letter from the 
railroad company to VA sought military records regarding 
hearing loss.  As he indicated that he worked for a railroad 
since 1978, the Board assumes that this "pending civil 
litigation regarding hearing loss" was against his employer 
or a former employer.  

While not dispositive to the current claim, and as the 
ultimate outcome of the litigation is not associated with the 
claims file, this evidence nonetheless strongly suggests that 
the veteran believed his hearing loss in the 1980s was 
related to an on-the-job incident rather than to active duty 
service.  

Thereafter, there is no further report of hearing loss 
associated with the claims file until the veteran filed the 
current claim in January 2005.  An April 2005 outpatient 
treatment record reflects hearing loss, which was confirmed 
in an August 2005 VA examination.

While the veteran has subsequently indicated on-going hearing 
loss since active duty, the record does not demonstrate 
hearing loss until April 2005.  Moreover, as noted above, 
even assuming that he sought treatment for hearing loss as 
early as 1981, this would date hearing loss to twelve years 
after service.  

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1969) and treatment related 
to hearing loss in 1981 (12 years after discharge) or 2005 
(35+ years after separation).  As such, the evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, the veteran underwent VA examinations 
in August 2005 and May 2006.  

The August 2005 VA examiner did not have the claims file to 
review and was unable to render an opinion.  In May 2006, the 
file was directed to a second VA health care provider (the 
first examiner no longer being available) for an opinion as 
to medical nexus between the veteran's hearing loss and 
active duty service.  

After a review of the claims file, the reviewing audiologist 
concluded that the veteran's hearing loss was not related to 
service.  In assigning high probative value to this report, 
the Board notes that the reviewing audiologist is a 
specialist in the field, had the claims file for review, 
specifically discussed the findings in the claims file, and 
reviewed the prior examination.  There is no indication that 
she was not fully aware of the veteran's past medical history 
or that she misstated any relevant fact.  Therefore, the 
Board finds the reviewing audiologist's opinion to be of 
great probative value.

In this case, the evidence establishes a remote onset of the 
veteran's hearing loss disability.  There is no competent 
evidence linking hearing loss to service.  The evidence of a 
relationship between the veteran's hearing loss and his 
active duty service is limited to his assertions; however, as 
a layperson, he is not qualified to render an opinion 
concerning question of medical causation.

Specifically, the Board has considered the veteran's 
statements and sworn testimony asserting a relationship 
between his hearing loss and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

To this end, the Board places greater probative weight on the 
absence of hearing loss shown at the time of service 
separation, a prolonged period of time without objective 
evidence of a hearing loss for VA compensation purposes, and 
on the clinical findings of skilled, unbiased professionals 
than to the veteran's statements.  For those reasons, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability / disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, he requested and was provided with a 
hearing before the Board in December 2007.  Next, a specific 
VA medical opinion pertinent to the issue on appeal was 
obtained in May 2006.  Therefore, the available records and 
medical evidence have been obtained in order to made an 
adequate determination as to this claim.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


